Citation Nr: 1627958	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-07 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, including as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1973 to June 1977.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in April 2014 for further development of the evidence, including attempts to confirm the Veteran's exposure to herbicides during service.  The purpose of the remand has been accomplished and the case has been returned for further appellate consideration.  


FINDINGS OF FACT

1.  It has not been confirmed that the Veteran served in the Republic of Vietnam (RVN) during service or was otherwise exposed to defoliants while on active duty.  

2.  Diabetes mellitus was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including herbicide exposure.  


CONCLUSION OF LAW

Diabetes mellitus was neither incurred in nor aggravated by service nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116; 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO did not arrange for a VA examination for his diabetes mellitus because such was not warranted.  For the reasons stated herein, the Board finds that such is unnecessary because there is no chronicity in service, continuity since service, or current disability contended to be related to service, other than the Veteran's claimed exposure to herbicides while serving at Clark Air Force Base in the Republic of the Philippines (Clark).  The Veteran has not stated that his service included time spent in the Republic of Vietnam.  It is noted that, pursuant to the April 2014 Board remand, all procedures necessary to attempt verification of herbicide exposure have been performed.  Thus, a medical opinion to determine the etiology of the Veteran's diabetes mellitus is not needed.  Even the low threshold standard for a nexus examination under McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting forth the criteria under which VA is required to obtain an examination) is not met.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diabetes mellitus, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam (RVN) during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.  In addition to service in the RVN, service along the Korean DMZ between April 1, 1968, and August 31, 1971, shall also constitute service subject to the presumption.  

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma, ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease.  38 C.F.R. § 3.309(e) (2013). 

Aside from these presumptive provisions, service connection might be established by satisfactory proof of direct service connection.  See Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 1994).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Diabetes Mellitus 

The Veteran contends that service connection is warranted for diabetes mellitus.  He asserts that the diabetes mellitus, type II results from Agent Orange exposure while he was stationed at Clark Air Force Base in the Republic of the Philippines.  He contends that he was exposed to herbicides while receiving and destroying equipment and supplies from Vietnam, including canisters of Agent Orange.  

Review of the record shows that the Veteran has not contended that he manifested diabetes during service or within one year thereafter.  The Veteran's STRs are completely negative for manifestations of diabetes.  On examination for separation from service, urinalysis was negative for sugar.  Post-service medical records show that the Veteran had a history of diabetes mellitus in April 2009.  As such, the records do not provide a basis for direct or presumptive service connection absent the application of the presumptions applicable to herbicide exposure.  

The Veteran's main contention is that he was exposed to herbicides, specifically Agent Orange, while serving in the Republic of the Philippines during service.  He has not contended that he was ever stationed in, or visited, the RVN while in service.  In a memorandum added to the record in March 2010, specific units and locations of tactical herbicide usage outside of the RVN were described.  The memorandum noted that there is no "presumption of secondary exposure" for servicing or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Further, the memorandum noted that there was no documentation of use, testing, or storage of tactical herbicides at any location on the Philippines.  

In a September 2015 memorandum, the United States Army and Joint Services Records Research Center (JSRRC) indicated in a formal finding of the lack of information required to corroborate the Veteran's allegations of exposure to herbicides while stationed at the Clark Air Base, in the Philippines, efforts were made to obtain the necessary information from the Veteran regarding his exposure, without response.  Necessary information for a further search for information to corroborate the exposure was insufficient.

As the Veteran's exposure to herbicides cannot be confirmed, the Board can find no basis for the establishment of service connection for diabetes mellitus.  The disorder was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including herbicide exposure.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for diabetes mellitus is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


